DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson (US 20030024160 A1) in view of Crosby (US 20120073195 A1).
Regarding claim 1, Hendrickson teaches a hanging plant growing apparatus (Figure 1) comprising: 
a hemispherical frame defining an interior and having an upper ring, the upper ring defining an upper opening (Figure 2, Paragraph [0037]; frame 20 with upper rim 22 defining an opening); 
three or more suspension lines extending upwardly from the upper ring, each of the three or more suspension lines having a first end and a second end, wherein the second end of the three or more suspension lines is secured to the upper ring (Figure 1; three suspension lines 40 with second ends attached to upper rim 22); 
a hanging element, the first end of the three or more suspension lines being secured to the hanging element (Figure 1; suspension lines 40 with first ends secured to ring 42); and
a hemispherical liner nested in the interior of the hemispherical frame and having sufficient rigidity to maintain its hemispherical shape when filled with a growing medium, the hemispherical liner having a bottom and an upwardly projecting sidewall (Figure 2, Paragraph [0036]; liner member 30 with floor 39 inner surface 34 and outer surface 36 rigid enough to maintain its shape and receive potting soil 14 and plant 12). 
Hendrickson does not teach the liner being non-biodegradable and a plurality of pores extending from an inner surface of the hemispherical non- biodegradable liner to an outer surface of the hemispherical non-biodegradable liner, the plurality of pores having a diameter sufficient to retain the growing medium within the hemispherical non-biodegradable liner and allow the release of a fluid.
Crosby teaches a fabric plant container wherein the container is non-biodegradable (Figure 1, Abstract; non-woven polypropylene (non-biodegradable) fabric container 10); and
a plurality of pores extending from an inner surface of the hemispherical non- biodegradable liner to an outer surface of the non-biodegradable liner, the plurality of pores having a diameter sufficient to retain the growing medium within the hemispherical non-biodegradable liner and allow the release of a fluid (Figure 1, Paragraph [0022] and [0044]; needle punched apertures 14 in fabric container 10 permits gas and fluid exchange while still retaining plant medium).
It would have been obvious for a person having ordinary skill in the art before the effective filing date toe have provided the hanging plant container taught by Hendrickson with the non-biodegradable material with pores for the liner as taught by Crosby in order to provide a sturdy enough liner to effectively maintain the plant medium inside and also to allow for sufficient exchanges of gas and fluids to promote growth.
Regarding claim 2, Hendrickson as modified above teaches the hemispherical frame further comprising: 
the upper ring having a first diameter (Figure 2, Paragraph [0037]; upper rim 22 has a first diameter); 
a lower ring spaced downwardly from the upper ring, the lower ring having a second diameter, wherein the first diameter is greater than the second diameter (Figure 2, Paragraph [0037]; lower ring 26 has a second diameter that is smaller than upper rim 22); and 
a plurality of circumferentially spaced frame members configured to connect the upper ring and the lower ring, the plurality of circumferentially spaced frame members curving radially outward from the lower ring (Figure 2, Paragraph [0037]; circumferentially spaced and radially outward curving rib members 24 connect upper rim 22 and lower ring 26).
Regarding claim 3, Hendrickson as modified above teaches wherein the upper ring, the lower ring, and the plurality of circumferentially spaced frame members are comprised of a rigid material (Paragraph [0037]; frame 20 may be wire).
Regarding claim 4, Hendrickson as modified above teaches wherein the rigid material is selected from the group consisting of wire, plastic, metal, galvanized metal (Paragraph [0037]; frame 20 may be wire).
Regarding claim 5, Hendrickson as modified above teaches, wherein the three or more suspension lines are equidistantly spaced around the upper ring (Figure 1; suspension lines 40 are equidistantly spaced around upper rim 22).
Regarding claim 6, the modified reference teaches the limitations of claim 1 and further Crosby teaches wherein the hemispherical non- biodegradable liner is comprised of a fabric (Figure 1, Abstract; non-woven polypropylene (non-biodegradable) fabric container 10).
Regarding claim 8, the modified reference teaches the limitations of claim 1 and further Crosby teaches wherein the fabric is selected from the group consisting of non-woven polypropylene and non-woven staple-cut polypropylene (Figure 1, Abstract; non-woven polypropylene (non-biodegradable) fabric container 10).
Regarding claim 11, Hendrickson as modified above teaches the claimed invention except for the interior having a volume of about 1.89 liters. It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the interior having a volume of about 1.89 liters in order to properly accommodate smaller types of plants, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 15, the modified reference teaches the limitations of claim 1 and further Crosby teaches each of the plurality of pores having a diameter of one millimeter (Figure 1, Paragraph [0044]; 1 mm apertures 14).
Hendrickson as modified by Crosby above teaches the claimed invention except for the pores having a diameter less than one millimeter. It would have been obvious to one having ordinary skill in the art before the effective filing date to have provided the pores as less than one millimeter as it is only a fraction smaller than Crosby’s teaching of one millimeter and to optimize the permeation of water and oxygen through the pores to best suit the specific plant being grown, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
Regarding claim 16, Hendrickson teaches a hanging planter apparatus (Figure 1) comprising: 
a frame having an open top, a bottom, and a plurality of curved spaced apart frame members extending from the bottom to the open top, wherein the open top, the bottom, and the plurality of curved spaced apart frame members define a frame interior (Figure 2, Paragraph [0037]; frame 20 with upper rim 22 defining an open top and a lower ring 26 with rib members 24 connecting upper rim 22 and lower ring 26 defining a frame interior); and 
a fabric liner having a plurality of pores throughout, the fabric liner shaped to nest in the frame interior, wherein the fabric liner has sufficient rigidity to maintain its shape when filled with a growing medium (Figure 2, Paragraph [0036]; liner member 30 with floor 39 inner surface 34 and outer surface 36 rigid enough to maintain its shape and receive potting soil 14 and plant 12).
Hendrickson does not teach the liner being a non-biodegradable fabric.
Crosby teaches a fabric plant container wherein the container is non-biodegradable (Figure 1, Abstract; non-woven polypropylene (non-biodegradable) fabric container 10).
It would have been obvious for a person having ordinary skill in the art before the effective filing date toe have provided the hanging plant container taught by Hendrickson with the non-biodegradable material for the liner as taught by Crosby in order to provide a sturdy enough liner to effectively maintain the plant medium inside.
Regarding claim 17, Hendrickson as modified above wherein the frame is configured to be suspended in the air with a suspension element (Figure 1), the suspension element comprising: 
one or more suspension lines extending upwardly from the open top, each of the one or more suspension lines having a first end and a second end, wherein the second end of the one or more suspension lines is secured to the frame (Figure 1; suspension lines 40 with second ends attached to upper rim 22); and 
a hanging element, wherein the first end of the one or more suspension lines is secured to the hanging element (Figure 1; suspension lines 40 with first ends secured to ring 42).
Regarding claim 18, the modified reference teaches the limitations of claim 1 and further Crosby teaches wherein the fabric liner is comprised of a fabric selected from the group consisting of non-woven polypropylene and non-woven staple-cut polypropylene (Figure 1, Abstract; non-woven polypropylene (non-biodegradable) fabric container 10).
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson (US 20030024160 A1) in view of Crosby (US 20120073195 A1) as applied to claims 6 and 8 above, and further in view of Scheubel (US 5575112 A).
Regarding claim 7, Hendrickson as modified above does not teach the fabric having a mass ranging from about 67.81 grams per meter squared to about 508.59 grams per meter squared.
Scheubel teaches a fabric for controlling the growth of plant roots wherein the fabric having a mass ranging from about 67.81 grams per meter squared to about 508.59 grams per meter squared (Col. 4 lines 20-37; weight of fabric vary from 10-800 grams per square meter).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have selected a fabric mass of Hendrickson’s liner to be within the range 67.81-508.59 grams per meter squared as taught by Scheubel in order to provide strength and durability of the fabric to effectively control root growth, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 9, Hendrickson as modified above does not teach the fabric having a mass ranging from about 67.81 grams per meter squared to about 508.59 grams per meter squared.
Scheubel teaches a fabric for controlling the growth of plant roots wherein the fabric having a mass ranging from about 67.81 grams per meter squared to about 508.59 grams per meter squared (Col. 4 lines 20-37; weight of fabric vary from 10-800 grams per square meter).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have selected a fabric mass of Hendrickson’s liner to be within the range 67.81-508.59 grams per meter squared as taught by Scheubel in order to provide strength and durability of the fabric to effectively control root growth, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson (US 20030024160 A1) in view of Crosby (US 20120073195 A1) as applied to claim 1 above, and further in view of Jones (US 4635814 A).
Regarding claim 10, Hendrickson as modified above does not teach the interior having a volume ranging from about 1.89 liters to about 37.85 liters.
Jones teaches a lined receptacle for liquids and particulate material, which could include plant medium, wherein the interior having a volume ranging from about 1.89 liters to about 37.85 liters (Col. 5 lines 50-57; liner adapted to hold contents between 10-300 liters).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have provided the interior of Hendrickson with the 1.89-37.85 liter capacity as taught by Jones in order to accommodate a specific amount of plant growth medium for a certain plant type desired to be grown, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 12, Hendrickson as modified above does not teach the interior having a volume of about 37.85 liters.
Jones teaches a lined receptacle for liquids and particulate material, which could include plant medium, wherein the interior having a ranging from about 1.89 liters to about 37.85 liters (Col. 5 lines 50-57; liner adapted to hold contents between 10-300 liters).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have provided the interior of Hendrickson with the 1.89-37.85 liter capacity as taught by Jones in order to accommodate a specific amount of plant growth medium for a certain plant type desired to be grown, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Hendrickson as modified by Jones above does not specifically teach the exact value of the volume being about 37.85 liters. It would have been obvious to one having ordinary skill in the art before the effective filing date to have provided the interior of Hendrickson with the 37.85 liter capacity as taught within the range by Jones in order to accommodate a specific amount of plant growth medium for a certain plant type desired to be grown, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).	
Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson (US 20030024160 A1) in view of Crosby (US 20120073195 A1) as applied to claims 1 and 16 above, and further in view of Setzer (US 20150334925 A1).
Regarding claim 13, Hendrickson as modified above teaches the hemispherical non-biodegradable liner having a first length (Figure 2; liner 30 has a first length) and the hemispherical frame having a second length (Figure 2; frame 20 has a second length). 
Hendrickson as modified above does not teach wherein the first length is longer than the second length such that the hemispherical non-biodegradable liner folds over the upper ring of the hemispherical frame providing additional stability to the hemispherical non-biodegradable liner when filled with the growing medium.
Setzer teaches a plant container wherein the first length of a liner is longer than the second length of the container such that the liner folds over the upper ring of the container providing additional stability to the liner when filled with the growing medium (Figures 7A-B, Paragraph [0041]; liner 34 folded outwardly and downwardly over the box).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the hanging plant container taught Hendrickson with the liner folded over the top edge of the frame as taught by Setzer in order to more securely maintain the liner in place within the frame (Setzer: Paragraph [0041]).
Regarding claim 19, Hendrickson as modified above teaches the non-biodegradable fabric liner having a first length (Figure 2; liner 30 has a first length) and the plurality of curved spaced apart frame members having a second length (Figure 2; frame 20 has a second length).
Hendrickson as modified above does not teach wherein the first length is longer than the second length such that the non-biodegradable fabric liner folds over the open top to provide additional stability to the non-biodegradable fabric liner when filled with the growing medium.
Setzer teaches a plant container wherein the first length of a liner is longer than the second length of the container such that the liner folds over the upper ring of the container providing additional stability to the liner when filled with the growing medium (Figures 7A-B, Paragraph [0041]; liner 34 folded outwardly and downwardly over the box).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the hanging plant container taught Hendrickson with the liner folded over the top edge of the frame as taught by Setzer in order to more securely maintain the liner in place within the frame (Setzer: Paragraph [0041]).
Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson (US 20030024160 A1) in view of Crosby (US 20120073195 A1) as applied to claims 1 and 16 above, and further in view of Reiger (US 20180084734 A1).
Regarding claim 14, the modified reference teaches the limitations of claim 1 above and further Crosby teaches wherein the inner surface of the non-biodegradable liner is configured such that a plurality of roots within the non-biodegradable liner either undergo lateral branching or air pruning (Figures 1-3 and 5-10; show secondary branches extending off of primary branches = lateral branching).
Hendrickson as modified above does not teach the inner surface of the hemispherical non-biodegradable liner having a plurality of tangled and knotted fibers suitable for entangling plant roots and preventing root circling.
Reiger teaches a fabric plant pot wherein the inner surface of the fabric having a plurality of tangled and knotted fibers suitable for entangling plant roots and preventing root circling (Figures 1A-C, Paragraph [0021]-[0022]; fibers are tangled and knotted and "fuzzy").
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the hanging plant container taught Hendrickson with the tangled and knotted fibers on the interior as taught by Reiger in order to reduce root circling within the container (Reiger: Paragraph [0022]).
Regarding claim 20, the modified reference teaches the limitations of claim 1 above and further Crosby teaches wherein the inner surface of the non-biodegradable liner is configured such that a plurality of roots within the non-biodegradable liner either undergo lateral branching or air pruning (Figures 1-3 and 5-10; show secondary branches extending off of primary branches = lateral branching).
Hendrickson as modified above does not teach the non-biodegradable fabric liner having an interior surface and an outer surface, wherein the interior surface has a plurality of tangled and knotted fibers suitable for entangling plant roots and preventing root circling.
Reiger teaches a fabric plant pot wherein the inner surface of the fabric having a plurality of tangled and knotted fibers suitable for entangling plant roots and preventing root circling (Figures 1A-C, Paragraph [0021]-[0022]; fibers are tangled and knotted and "fuzzy").
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the hanging plant container taught Hendrickson with the tangled and knotted fibers on the interior as taught by Reiger in order to reduce root circling within the container (Reiger: Paragraph [0022]).
Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive.
Applicant’s argument directed towards claims 1 and 16, on Pages 7-8 of the Remarks, that combining the plant basket of Hendrickson with the non-biodegradable fabric with pores taught by Crosby would render Hendrickson inoperable and unable to achieve its intended purpose of water retention and lowering watering frequency is not found persuasive. Adding a few tiny perforations of 1 mm diameter wouldn't render Hendrickson inoperable. Those tiny perforations would not cause for a total and complete drainage of all water/fluid within the basket. There would still be some water/fluid retained in the basket and therefore not requiring an increase in watering frequency.
Applicant’s arguments directed at claim 15, on Page 8 of the Remarks, that Crosby teaches the pores having a diameter of one millimeter and therefore does not read of the claimed limitation of a diameter of less than one millimeter is not found persuasive. Examiner conceded in the rejection that Crosby does not specifically teach a diameter less than one millimeter and applied case law that it would have been obvious to a person of ordinary skill in the art to modify the diameter of the pores to be less than one millimeter as it is only a fraction smaller than Crosby’s teaching of one millimeter and to optimize the permeation of water and oxygen through the pores to best suit the specific plant being grown. Crosby nearly teaches this limitation as is, and adjusting the pore diameter by the smallest fraction would be reasonable for someone of ordinary skill in the art to modify. A reference, Finch, has been cited which explicitly teaches a fabric liner with pore sizes between .1-.2 mm (less than one millimeter) to further show applicant that this pore size is known in the art.
Applicant’s arguments directed towards claims 14 and 20, on Page 10 of the Remarks, that Crosby does not teach air pruning roots or lateral branching is not found persuasive. Lateral branching is when secondary branches extend off of a main branch. Figures 1-3 and 5-10 of Crosby show a plurality of secondary branches extending off of main branches, which is lateral branching, therefore reading on the limitation of “undergo either lateral branching or air pruning.” Additionally, the "configured to" language isn't positively claiming lateral branching or air pruning, however Crosby still satisfies lateral branching limitation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Finch (US 10433498 B1) teaches a fabric liner with pore sizes between .1-.2 mm being directly applicable to claim 15 of the present application.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619